[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
Plaintiffs' motion for stay is denied. Plaintiffs' appeal was not filed within seven days of the Court's order to discharge the lien, as required by General Statutes section52-325c(b). Plaintiffs' claim that they filed their appeal under General Statute section 52-263, and not section 52-325c
is disingenuous. If the appeal were filed under section52-263, plaintiffs would have had the benefit of an automatic stay of execution and the current motion, which recites that it is brought "pursuant to 52 C.G.S. Sec. 325c(b)," would be unnecessary.
By the Court
Vertefeuille, J.